DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,417,183 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
	Response to Amendment
Receipt of Applicant’s Amendment, filed 05/10/2022, is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelnur; Alejandro H. et al. (“Abdelnur”) US 6429882 B1 in view of Bryant, Mark (“Bryant”) US 20050257204 A1.

Regarding claim 1, Abdelnur teaches a method of managing text strings for a graphical user interface, the method comprising: 
defining a hierarchical folder structure for a user interface (UI) environment of an application as A hierarchy of classes can be defined such that an object class definition has one or more subclasses. A subclass inherits its parent's (and grandparent's etc.) definition. Each subclass in the hierarchy may add to or modify the behavior specified by its parent class (col. 6, lines 39-43) comprising:
a plurality of application features each having a corresponding UI window for that application feature that comprises one or more UI components each having at least one corresponding UI text string associated with that UI component as As defined in properties file 450, menu bar 464 consists of file, print, new, open, and save options (with additional options not completely defined); toolbar 464 consists of the print option; and action bar 466 consists of update, delete, and clear options (col. 11, lines 21-25 and col. 2, lines 19-24 and Fig. 1). 
To define the "print" suboption, the properties file may contain the following entries: 
customer.print.menu.type=MenuItem customer.print.menu.parent=customer customer.print.menu.label=Print
customer.print.menu.icon=file:/home/fatima/images/copy.gif
customer.print.menu.separator=after (col. 11, lines 39-49); 
for each UI component having a corresponding UI text string associated with that component: maintaining at least one text string file for that component that defines content displayed for that UI component in a respective component folder as To define the "print" suboption, the properties file may contain the following entries: 
customer.print.menu.type=MenuItem customer.print.menu.parent=customer customer.print.menu.label=Print
customer.print.menu.icon=file:/home/fatima/images/copy.gif
customer.print.menu.separator=after (col. 11, lines 39-49); To easily modify the look and feel, the editor and commands may be subclasses or implementations of a container class (as described above) that specifies the graphical characteristics of the GUI.  For example, a container may provide for specific positioning of a menu bar, tool bar, and action bar and the utilization of certain fonts, colors, or shading for the bars.  In this manner, by changing the container, the GUI with which the set of business objects that implement that container change.  Thus, by using the same container across different applications and business objects, the applications and business objects will have the same look and feel. Subsequently, the look and feel of all applications that share the container may be changed without modifying the application code itself (i.e., by replacing the container being utilized)(i.e., respective component folder) (col. 15, lines 7-21);
and executing the application to generate UI windows of the UI environment using the computer readable files found in the component folders as The last step 310 towards utilizing the UIC is binding the actions of each command to the appropriate graphical representation.  By binding the actions to the appropriate displayed elements, upon the occurrence of an event (such as the selection of a button or menu item), the appropriate command(s) will be executed (col. 12, lines 32-37).
Java classes are loaded on demand from the network (stored on a server), or from a local file system, when first referenced during an application or applet's execution.  The runtime environment locates and loads each class file, parses the class file format, allocates memory for the class's various components, and links the class with other already loaded classes (col. 7, lines 29-35).

Abdelnur’s teaching of classes, subclasses, and containers may be interpreted as component folder and feature folder as claimed.
Abdelnur does not explicitly teach wherein the folder structure comprises: an application level feature folder for each application feature that defines that application feature and that comprises at least one component folder for each of the one or more UI components utilized that application feature, wherein each UI text string is uniquely identifiable by a location of that UI text string in the hierarchical folder structure.
Bryant; however, teaches the steps of:
 defining a hierarchical folder structure for a user interface (UI) environment of an application as The directory depicted in FIG. 6 supports specifying any number of intermediate levels of ordinary folders below either of the two top-level folders 602 and 604. In the illustrative example, the motors folder 606, the transmitters folder 608, and the valves folder 610 are contained within the Archestra Templates folder 602 ([0056, 0083, and 0086] and Fig. 6, element 600).
wherein the folder structure comprises: an application level feature folder for each application feature that defines that application feature and that comprises at least one component folder for each of the one or more UI components utilized that application feature, wherein each UI text string is uniquely identifiable by a location of that UI text string in the hierarchical folder structure as The application-specific containers, described above, each comprise a directory tree structure within which the graphical symbol templates for the particular applications are stored. Furthermore, to the extent the graphical symbol template includes references to only a single application component type (e.g., application object template), the graphical symbol template is automatically stored within a folder in the application-specific container of the symbol library 306 corresponding to the application component type (e.g., $tank folder). A user is provided the opportunity to provide a customized name (e.g., SteelTank1) in place of an initially assigned default name (e.g., NewSymbol) for the symbol template ([0082 and 0085]). 
Symbol manager data 430 comprises, by way of example, a binary file containing a unique ID assigned to the particular symbol template. The unique ID facilitates creating an association between the symbol template and symbol instances created from the symbol template. The symbol manager data 430 also contains a directory structure and template names of all the symbols associated with the graphical
symbol template. ([(0078 and 0075)).
for each UI component having a corresponding UI text string associated with that component: maintaining at least one text string file for that component that defines content displayed for that UI component in a respective component folder as A Show Text Strings option 732 allows for the display and editing of static text strings associated with the displayed symbol template (a label, a set of values). For example, the text string can be a label such as "Reactor #1" that is placed in a text box positioned on the top of a symbol. Another example is a set of static tick levels on a symbol. The text strings, to the extent present, are shown in a list view which is a
pop-up dialog containing a list of default text strings associated with symbol as well as any substitute/supplementary text strings. The text strings option 732 thus allows the user to edit the string manually or via a search and replace function associated with the replace button 724 ([(0100 and 0063)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Bryan’s teaching would have allowed Abdelnur’s to provide a means for quick access and reuse the interface components by storing the related components in the corresponding application component folder. 

Regarding claims 2 and 12, Abdelnur further teaches wherein each application level feature folder is maintained in the memory as Java classes are loaded on demand from the network (stored on a server), or from a local file system, when first referenced during an application or applet's execution.  The runtime environment locates and loads each class file, parses the class file format, allocates memory for the class's various components, and links the class with other already loaded classes (col. 7, lines 29-35 and col. 6, lines 39-43-subclases).

Regarding claims 3 and 13, Abdelnur further teaches wherein each UI component is defined by computer readable component files that are used to generate that UI component as the UI options are defined in a properties file (i.e., computer readable component file).  The properties file may be in any format (e.g., ASCII) and may consist of key-value pairs with the key representing the location of the specific component (e.g., menu bar, title bar, or action bar) and the value representing the information, (e.g., the label to be displayed at the specified location) (col. 10, line 67 – col. 11, line 6).

Regarding claims 4 and 14, Abdelnur further teaches wherein each of the computer readable component files for a particular UI component are organized in a respective component folder as A hierarchy of classes can be defined such that an object class definition has one or more subclasses.  A subclass inherits its parent's (and grandparent's etc.) definition.  Each subclass in the hierarchy may add to or 
modify the behavior specified by its parent class (col. 6, lines 39-43).
In this manner, by changing the container, the GUI with which the set of business objects that implement that container change.  Thus, by using the same container across different applications and business objects, the applications and business objects will have the same look and feel. Subsequently, the look and feel of all applications that share the container may be changed without modifying the application code itself (i.e., by replacing the container being utilized)(i.e., respective component folder) (col. 15, lines 7-21).
	Bryant also teaches each of the computer readable component files for a particular UI component are organized in a respective component folder as Furthermore, to the extent the graphical symbol template includes references to only a single application component type (e.g., application object template), the graphical symbol template is automatically stored within a folder in the application-specific container of the symbol library 306 corresponding to the application component type (e.g., $tank folder). A user is provided the opportunity to provide a customized name (e.g., SteelTank1) in place of an initially assigned default name (e.g., NewSymbol) for the symbol template ([0082 and 0083]).

Regarding claims 5 and 15, Abdelnur further teaches wherein the respective component folders for the particular UI components are maintained in the memory within a particular application feature folder as A hierarchy of classes can be defined such that an object class (i.e., application feature folder) definition has one or more subclasses.  A subclass inherits its parent's (and grandparent's etc.) definition.  Each subclass in the hierarchy may add to or modify the behavior specified by its parent class (col. 6, lines 39-43).
Java classes are loaded on demand from the network (stored on a server), or from a local file system, when first referenced during an application or applet's execution.  The runtime environment locates and loads each class file, parses the class file format, allocates memory for the class's various components, and links the class with other already loaded classes (col. 7, lines 29-35 and col. 6, lines 39-43-subclases).

Regarding claims 6 and 16, Abdelnur further teaches using the text string files to indicate the UI text strings to be provided with the UI components defined by the computer readable files as To define the "print" suboption, the properties file may contain the following entries: 
customer.print.menu.type=MenuItem customer.print.menu.parent=customer customer.print.menu.label=Print
customer.print.menu.icon=file:/home/fatima/images/copy.gif
customer.print.menu.separator=after (col. 11, lines 39-49 and col. 15, lines 7-15 (container: specifies characteristics of GUI);
the UI options are defined in a properties file (i.e., computer readable component file).  The properties file … representing the location of the specific component (e.g., menu bar, title bar, or action bar) and the value representing the information, (e.g., the label to be displayed at the specified location) (col. 10, line 67 – col. 11, line 6).

Regarding claims 7 and 17, Abdelnur further teaches wherein at least some of the UI components are used in multiple contexts within the UI environment, and with identical UI text strings for each of the multiple contexts as For example, one command class may be for color printing and another command class may be for black and white printing. Both printing classes may contain an action named "doPrint".  Consequently, if the user interface option is "Print", the corresponding matching actions will be contained in both command classes (col. 12, lines 53-59).

Regarding claims 8 and 18, Abdelnur further teaches wherein the UI text strings comprise labels for the UI components as The label of the menubar option (i.e., what is displayed in the GUI) is "Print". The icon (e.g., a small image) that will be displayed along with the "print" menu item is a gif file called "copy.gif". For each option, a label and/or icon should be defined in order to display that option (col. 11, lines 59-63; col. 10, line 67 – col. 11, line 6).

Regarding claims 9 and 19, Abdelnur further teaches creating the hierarchical folder structure for the UI environment, the folder structure arranged to provide associations between UI text strings, UI components, and corresponding application features of the UI environment as The combination of all of the elements provide for the GUI of a business object…For example, a container may provide for specific positioning of a menu bar, tool bar, and action bar and the utilization of certain fonts, colors, or shading for the bars. In this manner, by changing the container, the GUI with which the set of business objects that implement that container change (col. 15, lines 5-17).
Abdelnur does not explicitly teach wherein each UI text string is uniquely identifiable by its unique location in a single component folder of the hierarchical folder structure such that a change to content of that UI text string affects only that UI text string and no other UI text string.
Bryant; however, teaches wherein each UI text string is uniquely identifiable by its unique location in a single component folder of the hierarchical folder structure such that a change to content of that UI text string affects only that UI text string and no other UI text string as A Show Text Strings option 732 allows for the display and editing of static text strings associated with the displayed symbol template (a label, a set of values). For example, the text string can be a label such as "Reactor #1" that is placed in a text box positioned on the top of a symbol [0100]. The graphical symbol template is automatically stored within a folder in the application-specific container of the symbol library 306 corresponding to the application component type (e.g., $tank folder). A user is provided the opportunity to provide a customized name (e.g., SteelTank1) in place of an initially assigned default name (e.g., NewSymbol) for the symbol template [0082].
Symbol manager data 430 comprises, by way of example, a binary file containing a unique ID assigned to the particular symbol template. The unique ID facilitates creating an association between the symbol template and symbol instances created from the symbol template. The symbol manager data 430 also contains a directory structure and template names of all the symbols associated with the graphical symbol template [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Bryan’s teaching would have allowed Abdelnur’s to provide a means for quick access and reuse the interface components by storing the related components in the corresponding application component folder. 

Regarding claims 10 and 19, Abdelnur further teaches wherein the folder structure is accessible to a software component to check characteristics of the UI text strings as The editor command is responsible for and is used to specify and provide the labels, fields, and widgets used to define the GUI representation of the BO and their layout/formatting (col. 8, lines 57-60 and col. 15, lines 8-11).

Regarding claim 11, the claim recites a system claim with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.
Abdelnur also teaches memory comprising one or more storage structures as Computer 200 includes a video memory 214, main memory 215 and mass storage 212, all coupled to system bus 218 along with keyboard 210, mouse 211 and processor 213 (col. 4, lines 5-8 and Fig. 2, elements 214 and 215).

Regarding claim 20, Abdelnur teaches A computer-implemented database system comprising a memory and one or more processors coupled with the memory, the one or more processors as Computer 200 includes a video memory 214, main memory 215 and mass storage 212, all coupled to system bus 218 along with keyboard 210, mouse 211 and processor 213 (col. 4, lines 5-8 and Fig. 2, elements 213, 214 and 215).
 configurable to create and maintain a hierarchical folder structure for a user interface (UI) environment as A hierarchy of classes can be defined such that an object class definition has one or more subclasses. A subclass inherits its parent's (and grandparent's etc.) definition. Each subclass in the hierarchy may add to or modify the behavior specified by its parent class (col. 6, lines 39-43) of an application comprising a plurality of application features each having a corresponding UI window for that application feature that comprises one or more UI components each having at least one corresponding UI text string associated with that UI component, as As defined in properties file 450, menu bar 464 consists of file, print, new, open, and save options (with additional options not completely defined); toolbar 464 consists of the print option; and action bar 466 consists of update, delete, and clear options (col. 11, lines 21-25 and col. 2, lines 19-24 and Fig. 1). 
To define the "print" suboption, the properties file may contain the following entries: 
customer.print.menu.type=MenuItem customer.print.menu.parent=customer customer.print.menu.label=Print
customer.print.menu.icon=file:/home/fatima/images/copy.gif
customer.print.menu.separator=after (col. 11, lines 39-49); 
the hierarchical folder structure comprising: for each application feature: 
an application level feature folder maintained in the memory, wherein the application level feature folder defines an application feature supported by the UI environment, the application feature comprising a UI component associated therewith, the UI component comprising a UI text string associated therewith as To easily modify the look and feel, the editor and commands may be subclasses or implementations of a container class (as described above) that specifies the graphical characteristics of the GUI.  For example, a container may provide for specific positioning of a menu bar, tool bar, and action bar and the utilization of certain fonts, colors, or shading for the bars.  In this manner, by changing the container, the GUI with which the set of business objects that implement that container change.  Thus, by using the same container across different applications and business objects, the applications and business objects will have the same look and feel. Subsequently, the look and feel of all applications that share the container may be changed without modifying the application code itself (i.e., by replacing the container being utilized)(i.e., respective component folder) (col. 15, lines 7-21);
computer readable files used to generate that UI component as The last step 310 towards utilizing the UIC is binding the actions of each command to the appropriate graphical representation.  By binding the actions to the appropriate displayed elements, upon the occurrence of an event (such as the selection of a button or menu item), the appropriate command(s) will be executed (col. 12, lines 32-37).
Java classes are loaded on demand from the network (stored on a server), or from a local file system, when first referenced during an application or applet's execution.  The runtime environment locates and loads each class file, parses the class file format, allocates memory for the class's various components, and links the class with other already loaded classes (col. 7, lines 29-35); and a text string file located in that component folder, wherein the text string file defines content of the UI text strings displayed for that UI component as To define the "print" suboption, the properties file may contain the following entries: 
customer.print.menu.type=MenuItem customer.print.menu.parent=customer customer.print.menu.label=Print
customer.print.menu.icon=file:/home/fatima/images/copy.gif
customer.print.menu.separator=after (col. 11, lines 39-49); To easily modify the look and feel, the editor and commands may be subclasses or implementations of a container class (as described above) that specifies the graphical characteristics of the GUI.  For example, a container may provide for specific positioning of a menu bar, tool bar, and action bar and the utilization of certain fonts, colors, or shading for the bars.  In this manner, by changing the container, the GUI with which the set of business objects that implement that container change.  Thus, by using the same container across different applications and business objects, the applications and business objects will have the same look and feel. Subsequently, the look and feel of all applications that share the container may be changed without modifying the application code itself (i.e., by replacing the container being utilized)(i.e., respective component folder) (col. 15, lines 7-21).

Abdelnur does not explicitly teach the steps of:
wherein each UI text string is uniquely identifiable by a location of that UI text string in the hierarchical folder structure; and
wherein each UI text string is uniquely identifiable by its unique location in a single component folder of a component-based folder hierarchy such that a change to content of that UI text string affects only that UI text string and no other UI text string, wherein each application level feature folder comprises: 6a component folder for each UI component utilized by that application feature, each of the component folders being located in the application level feature folder, wherein each component folder comprises: computer readable files used to generate that UI component; and a text string file located in that component folder, wherein the text string file defines content of the UI text strings displayed for that UI component.

Bryant; however, teaches steps of:
wherein each UI text string is uniquely identifiable by a location of that UI text string in the hierarchical folder structure as Symbol manager data 430 comprises, by way of example, a binary file containing a unique ID assigned to the particular symbol template. The unique ID facilitates creating an association between the symbol template and symbol instances created from the symbol template. The symbol manager data 430 also contains a directory structure and template names of all the symbols associated with the graphical symbol template ([0078, 0082 and 0085]).
the UI component comprising a UI text string associated therewith, wherein each UI text string is uniquely identifiable by its unique location in a single component folder of a component-based folder hierarchy such that a change to content of that UI text string affects only that UI text string and no other UI text string, wherein each application level feature folder comprises: 6a component folder for each UI component utilized by that application feature, each of the component folders being located in the application level feature folder, wherein each component folder comprises: computer readable files used to generate that UI component; and a text string file located in that component folder, wherein the text string file defines content of the UI text strings displayed for that UI component as A Show Text Strings option 732 allows for the display and editing of static text strings associated with the displayed symbol template (a label, a set of values). For example, the text string can be a label such as "Reactor #1" that is placed in a text box positioned on the top of a symbol [0100]. The graphical symbol template is automatically stored within a folder in the application-specific container of the symbol library 306 corresponding to the application component type (e.g., $tank folder). A user is provided the opportunity to provide a customized name (e.g., SteelTank1) in place of an initially assigned default name (e.g., NewSymbol) for the symbol template [0082].
Symbol manager data 430 comprises, by way of example, a binary file containing a unique ID assigned to the particular symbol template. The unique ID facilitates creating an association between the symbol template and symbol instances created from the symbol template. The symbol manager data 430 also contains a directory structure and template names of all the symbols associated with the graphical symbol template [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Bryan’s teaching would have allowed Abdelnur’s to provide a means for quick access and reuse the interface components by storing the related components in the corresponding application component folder. 

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.
The Applicant argued that Bryant reference fail to compensate for the deficiencies of the Abdelnur and Palevich references with respect to amended Claim 1.

In response to the preceding arguments, Examiner respectfully submits that Bryant teaches the newly amended claim 1 limitation “a hierarchical folder structure” as The directory depicted in FIG. 6 supports specifying any number of intermediate levels of ordinary folders below either of the two top-level folders 602 and 604. In the illustrative example, the motors folder 606, the transmitters folder 608, and the valves folder 610 are contained within the Archestra Templates folder 602 ([0056, 0083, and 0086] and Fig. 6, element 600). 
The other amendments such as the application feature folder contains the component folder which utilized by that application feature and that UI text string associated with that component is stored in a respective component folder are not new. These limitations were rearranged to the beginning of the claim from other existing parts of claim 1.

Abdelnur also teaches “a hierarchical folder structure” as A hierarchy of classes can be defined such that an object class definition has one or more subclasses. A subclass inherits its parent's (and grandparent's etc.) definition. Each subclass in the hierarchy may add to or modify the behavior specified by its parent class (col. 6, lines 39-43).

The Applicant also argued that claim 1 starting from the Abdelnur reference absent the benefit of impermissible hindsight reconstruction derived from Applicants Specification.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE WONG/Primary Examiner, Art Unit 2164